Name: 2013/244/EU: Commission Decision of 7Ã May 2013 adjusting monthly from 1Ã August 2011 to 1Ã June 2012 the weightings applicable to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries
 Type: Decision
 Subject Matter: cooperation policy;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2013-05-29

 29.5.2013 EN Official Journal of the European Union L 142/5 COMMISSION DECISION of 7 May 2013 adjusting monthly from 1 August 2011 to 1 June 2012 the weightings applicable to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries (2013/244/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 336 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Union, as laid down by Regulation (EEC, Euratom, ECSC) No 259/68 of the Council (1), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas: (1) The statistics available to the Commission show that for certain third countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings applicable to remuneration of officials, temporary staff and contract staff of the European Union serving in third countries payable in the currency of their country of employment were last laid down; (2) In accordance with the second paragraph of Article 13 of Annex X to the Staff Regulations in such case those weightings need to be monthly adjusted, with effect from 1 August, 1 September, 1 October, 1 November, 1 December 2011 and 1 January, 1 February, 1 March, 1 April, 1 May and 1 June 2012, HAS ADOPTED THIS DECISION: Article 1 The weightings applied to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries, payable in the currency of the country of employment, shall be adjusted for certain countries as shown in the Annex hereto. It contains 11 monthly tables showing which countries are affected and the applicable dates for each one. The exchange rates used for the calculation of this remuneration shall be established in accordance with the detailed rules for the implementation of the Financial Regulation (2) and correspond to the relevant dates referred to in the first paragraph. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 7 May 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 298, 26.10.2012, p. 1. ANNEX August 2011 PLACE OF EMPLOYMENT Economic parity August 2011 Exchange rate August 2011 (1) Weighting August 2011 (2) Belarus 3 838 7 116,11 53,9 Benin 639,0 655,957 97,4 Chad 756,5 655,957 115,3 Georgia 1,561 2,36590 66,0 India 44,31 62,8840 70,5 Kenya 83,54 129,752 64,4 Liberia 1,467 1,42600 102,9 Malawi 169,9 217,528 78,1 Mauritius 31,10 40,5968 76,6 Mozambique 30,25 38,5900 78,4 Nicaragua 16,76 32,1014 52,2 Sri Lanka 111,7 157,915 70,7 Sudan 3,610 3,99934 90,3 Syria 48,30 68,7600 70,2 Tanzania 1 277 2 238,61 57,0 Trinidad and Tobago 6,634 9,08750 73,0 Uruguay 23,84 26,4790 90,0 Venezuela 5,027 6,12417 82,1 Vietnam 14 308 29 354,2 48,7 September 2011 PLACE OF EMPLOYMENT Economic parity September 2011 Exchange rate September 2011 (3) Weighting September 2011 (4) Albania 81,44 140,420 58,0 Belarus 4 171 7 268,69 57,4 October 2011 PLACE OF EMPLOYMENT Economic parity October 2011 Exchange rate October 2011 (5) Weighting October 2011 (6) Bangladesh 55,17 101,524 54,3 Belarus 4 735 7 491,43 63,2 Sierra Leone 6 007 5 998,80 100,1 Uganda 2 199 3 815,54 57,6 Yemen 228,2 291,089 78,4 November 2011 PLACE OF EMPLOYMENT Economic parity November 2011 Exchange rate November 2011 (7) Weighting November 2011 (8) Belarus 5 108 11 830,0 43,2 Senegal 625,1 655,957 95,3 Togo 542,5 655,957 82,7 December 2011 PLACE OF EMPLOYMENT Economic parity December 2011 Exchange rate December 2011 (9) Weighting December 2011 (10) Belarus 5 507 11 670,0 47,2 Former Yugoslav Republic of Macedonia 35,27 61,5050 57,3 Turkey 2,072 2,46920 83,9 January 2012 PLACE OF EMPLOYMENT Economic parity January 2012 Exchange rate January 2012 (11) Weighting January 2012 (12) Belarus 5 834 10 930,0 53,4 Guinea 6 191 9 155,86 67,6 Kenya 88,45 109,362 80,9 February 2012 PLACE OF EMPLOYMENT Economic parity February 2012 Exchange rate February 2012 (13) Weighting February 2012 (14) Cape Verde 77,80 110,265 70,6 Eritrea 22,99 19,8798 115,6 Ghana 1,791 2,11115 84,8 Malawi 192,3 217,304 88,5 Syria 52,75 75,1350 70,2 Thailand 32,29 40,9030 78,9 Venezuela 5,464 5,63029 97,0 March 2012 PLACE OF EMPLOYMENT Economic parity March 2012 Exchange rate March 2012 (15) Weighting March 2012 (16) Liberia 1,557 1,34540 115,7 Sudan 3,824 3,77329 101,3 Tanzania 1 359 2 088,03 65,1 April 2012 PLACE OF EMPLOYMENT Economic parity April 2012 Exchange rate April 2012 (17) Weighting April 2012 (18) Morocco 7,934 11,1375 71,2 Nigeria 200,4 205,899 97,3 Syria 56,30 79,3900 70,9 May 2012 PLACE OF EMPLOYMENT Economic parity May 2012 Exchange rate May 2012 (19) Weighting May 2012 (20) Central African Republic 707,5 655,957 107,9 Sri Lanka 117,5 173,829 67,6 Sudan 4,082 3,71019 110,0 Uganda 2 317 3 317,44 69,8 June 2012 PLACE OF EMPLOYMENT Economic parity June 2012 Exchange rate June 2012 (21) Weighting June 2012 (22) Algeria 75,30 100,391 75,0 Angola 158,2 120,712 131,1 Ethiopia 20,54 22,2818 92,2 Ghana 1,894 2,32615 81,4 India 46,58 69,9420 66,6 Mali 669,2 655,957 102,0 Sierra Leone 6 350 5 403,82 117,5 Zambia 6 442 6 625,66 97,2 (1) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste (2) Brussels = 100. (3) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste (4) Brussels = 100. (5) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste (6) Brussels = 100. (7) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste (8) Brussels = 100. (9) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste (10) Brussels = 100. (11) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste (12) Brussels = 100. (13) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste (14) Brussels = 100. (15) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste (16) Brussels = 100. (17) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste (18) Brussels = 100. (19) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste (20) Brussels = 100. (21) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste (22) Brussels = 100.